Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Charles S. Rauch on 2/12/2021.

The application has been amended as follows: 

	Regarding claim 57, line 1, the term “The apparatus” is changed to “The method”.


Allowable Subject Matter
Claims 1-3, 6, 7, 47, 48, 51, 52, 55-61 are allowed. The prior art of record fails to disclose the features wherein each type of the configuration information comprises the first sub- information, and after the notifying the J types of configuration information, the method further comprises: selecting one of a plurality of preset mapping manners as a target mapping manner, each of the mapping manners being used to indicate a grouping manner of the PRB: and sending information comprising the target mapping manner to the target UE, as recited in claim 1 and similarly recited in claim 47.
The prior art of record fails to disclose the features wherein each type of the configuration information comprises the first sub- information, and the processor is further configured to: receive 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KAN YUEN/Primary Examiner, Art Unit 2464